Order filed July 24, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00328-CV
                                   ____________

                     IN THE INTEREST OF E.S., A CHILD


                     On Appeal from the 310th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2013-30109

                                    ORDER

      Appellant, Abundio Nunez, filed a notice of appeal in this case on April 18,
2014. The clerk’s record was filed May 29, 2014. To date, the filing fee of $195.00
has not been paid. No evidence that appellant has established indigence has been
filed. See Tex. R. App. P. 20.1. Therefore, the court issues the following order:

      Appellant is ordered to pay the filing fee in the amount of $195.00 to the
Clerk of this court on or before August 18, 2014. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM